Name: 83/104/EEC: Commission Decision of 2 March 1983 amending the list of establishments in the People' s Republic of Bulgaria approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-03-12

 Avis juridique important|31983D010483/104/EEC: Commission Decision of 2 March 1983 amending the list of establishments in the People' s Republic of Bulgaria approved for the purpose of importing fresh meat into the Community Official Journal L 066 , 12/03/1983 P. 0014 - 0015*****COMMISSION DECISION of 2 March 1983 amending the list of establishments in the People's Republic of Bulgaria approved for the purpose of importing fresh meat into the Community (83/104/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Bulgaria, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially in Council Decision 82/735/EEC (2); Whereas a routine inspection made in application of Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 80/15/EEC of 21 December 1979 concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (3), has revealed that the level of hygiene of certain establishments may be considered to be satisfactory; whereas these establishments may therefore be kept or entered on the Community list; Whereas it is therefore necessary to modify the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/735/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 311, 8. 11. 1982, p. 16. (3) OJ No L 8, 12. 1. 1980, p. 26. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT Slaughterhouse and cutting premises 1.2.3 // // // // 26 // Combinat Rodopa Sliven // Sliven // // // II. PIG MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 3 // Combinat Rodopa Levski // Levski // 26 // Combinat Rodopa Sliven // Sliven // // //